Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Q2 Update of Operations JAG - TSX/NYSE Arca << Increases Reserves +100% to 2 Million oz; Records First Gold Pour at Pacincia; Moves Forward with Caet Project Construction NOTICE OF CONFERENCE CALL: Friday, August 1 (at) 9:30 a.m. EDT From North America: 866-900-4867 International: 213-416-2196 Replay: From North America: 800-675-9924 International: 213-416-2185 Replay ID: 73108 Webcast: www.jaguarmining.com CONCORD, NH, July 31 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) provided a summary today of its preliminary Q2 2008 operating performance. All figures are in U.S. dollars unless otherwise indicated. As a result of the work completed in connection with the Caet Project and Turmalina Expansion feasibility studies, Jaguar estimates it now has proven and probable mineral reserves of 13,510,474 t with an average grade of 4.69 g/t containing 2,033,501 oz of gold. Jaguar's measured and indicated resources, which include mineral reserves, are 23,095,096 t with an average grade of 4.74 g/t containing 3,519,003 oz of gold and 6,704,735 t of inferred resources with an average grade of 5.15 g/t containing 1,109,142 oz of gold.
